Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 07/28/2020.
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 and 11 are directed to a method (i.e., a process) and claims 8-10 are directed to a system (i.e., a machine).  Accordingly, claims 1-11 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 8 is the system claim (server).
Specifically, independent claim 1 recites:
A method for providing healthcare data, the method comprising:
receiving, by a server, a request to view personal health data of a specific user from a medical staff client, the personal health data including health information or medical information and being stored in a user application;
permitting, by the server, the medical staff client to view the personal health data as the user approves to view the personal health data; and
ending the permission to view the personal health data, as a certain time elapses or as medical staff store chart data,
wherein the health information includes at least one of body information, a family history, or a social history of the user,
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment, and
wherein the chart data is stored by adding medical information depending on operations of the medical staff after the personal health data of the user is viewed by the medical staff client.
Specifically, independent claim 8 recites:
A server for providing healthcare data, the server comprising:
a reception unit configured to receive a request to view personal health data of a specific user from a medical staff client; and
a viewing permission unit configured to permit the medical staff client to view the personal health data as the user approves to view the personal health data,
wherein the personal health data includes health information or medical information and is stored in a user application,
wherein the health information includes at least one of body information, a family history, or a social history of a patient,
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment, and
wherein the chart data is stored by adding medical information depending on operations of medical staff after the personal health data of the user is viewed by the medical staff client.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” a patient granting permission for medical staff to access personal health records within a time period, adding the patient’s symptoms or hospital treatment information to the patient’s chart after being viewed by the medical staff all relate to managing hospital treatment/interactions between people and provide healthcare services.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because viewing a patient’s health data before adding medical information are observations and evaluations that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-7 and 11 (similarly for dependent claims 9-10) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 8 (similarly to claim 1), these claims constitute: (a) “certain
methods of organizing human activity” a patient granting permission for medical staff to access personal health records within a time period, adding the patient’s symptoms or hospital treatment information to the patient’s chart after being viewed by the medical staff all relate to managing hospital treatment/interactions between people and provide healthcare services.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because viewing a patient’s health data before adding medical information are observations and evaluations that can be performed in the human mind or with a pen and pencil.
Turning to independent claims, claims 2-6 recite determining steps such as ending permission to view the personal health data, matching authentication numbers, permitting to view personal health data by a time input, analyzing the selection of a department and recommendations, and determining the user’s emergency state to an emergency department. Claims 7 and 10 recite presenting personal healthcare data worn on the body of a child, detected abnormal symptoms and end the viewing after certain time elapses or chart data. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Specifically, independent claim 1 recites:
A method for providing healthcare data, the method comprising:
receiving, by a server, a request to view personal health data of a specific user from a medical staff client, the personal health data including health information or medical information and being stored (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), in a user application (conventional computer implementation as noted below, see MPEP § 2106.05(f));
permitting, by the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical staff client to view the personal health data as the user approves to view the personal health data; and
ending the permission to view the personal health data, as a certain time elapses or as medical staff store chart data,
wherein the health information includes at least one of body information, a family history, or a social history of the user,
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment, and
wherein the chart data is stored by adding medical information depending on operations of the medical staff after the personal health data of the user is viewed by the medical staff client.
Specifically, independent claim 8 recites:
A server for providing healthcare data, the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
a reception unit (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to receive a request to view personal health data of a specific user from a medical staff client (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and
a viewing permission unit (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to permit the medical staff client to view the personal health data as the user approves to view the personal health data,
wherein the personal health data includes health information or medical information and is stored in a user application (conventional computer implementation as noted below, see MPEP § 2106.05(f)),
wherein the health information includes at least one of body information, a family history, or a social history of a patient,
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment, and
wherein the chart data is stored by adding medical information depending on operations of medical staff after the personal health data of the user is viewed by the medical staff client.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a server, a user application and the program being combined with a computer which is hardware and being stored in a medium, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “a reception unit configured to receive a request to view personal health data of a specific user from a medical staff client” and “a viewing permission unit configured to permit the medical staff client to view the personal health data” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, … a request to view personal health data of a specific user from a medical staff client,” and “receive a request to view personal health data” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 7 (similar to claim 1), regarding the additional limitation “measurement data being received from a sensor worn on a body,” the Examiner submits that this additional limitation amounts to merely using a computer, with a sensor, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 9 (similar to claim 1), regarding the additional limitation “a sensor worn on a body of the child and being stored in the user application,” the Examiner submits that this additional limitation amounts to merely using a computer, with a sensor, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 10 (similar to claim 8), the additional limitation “the reception unit receives a request to view personal health data,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).


Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-11 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-7, 11 and analogous independent claim 8 with its dependent claims 9-10 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 1 and 8, regarding the additional limitations of the server, user application and the program being combined with the computer which is hardware and being stored in the medium, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “a reception unit configured to receive a request to view personal health data of a specific user from a medical staff client” and “a viewing permission unit configured to permit the medical staff client to view the personal health data”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, … a request to view personal health data of a specific user from a medical staff client,” and “receive a request to view personal health data,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claim 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-6, 11 and analogous dependent claim 9, there is no additional elements.
In dependent claim 7 and analogous dependent claim 10, regarding the additional limitation of “measurement data being received from a sensor worn on a body” and “the reception unit receives a request to view personal health data,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-11 are ineligible under 35 USC §101.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claims 8-10, reciting “a reception unit configured to receive a request to view personal health data of a specific user from a medical staff client” and “a viewing permission unit configured to permit the medical staff client to view the personal health data as the user approves to view the personal health data”, where the term “configured to”, is not linked by the transition word “for” (e.g., “means for”). Also, it’s noted that terms “reception unit” and “viewing permission unit” are given the broadest reasonable interpretation provided in the specification for the disclosed structure (e.g., “by the server”). 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dror (US 2019/0087603 A1) in view of Skowronski (US 2014/0019162 A1).
Regarding claims 1, Dror discloses:
A method for providing healthcare data, the method comprising: 
receiving, by a server, a request to view personal health data of a specific user (See Abstract, P0077, where medical records serve as personal health data.) from a medical staff client, the personal health data including health information or medical information and being stored in a user application (See Fig. 1A, medical care provider 130, using electronic device 110, Fig. 1B via a network to server 300 mentioned in P0024.  See Fig. 7, step 720, and in [P0069] Step 710 may be initiated in response to an action of medical care provider 130. Some examples of such action may include an attempt to access medical records of a patient (such as patient 140), a request for permission to access medical records of a patient (such as patient 140). Also see Fig. 2A, memory unit and application processors (P003) for implementation on mobile devices (P0076) construe stored in a user application.);
permitting, by the server, the medical staff client to view the personal health data as the user approves to view the personal health data (See patient as user to control access of their medical records and granting permission (Abstract, shown in Fig. 7, step 750) to identified medical care provider, medical care institute or insurer serve as the medical staff client mentioned in P0067-P0068.); and
ending the permission to view the personal health data, as a certain time elapses (See a certain time elapses, to last specified number of days, months, and/or years, ending in past or future disclosed in [P0080] the request provided by Step 720 may specify a time period, and the provided request may comprise a request to grant permission to access medical records corresponding to the specified time period.),
wherein the health information includes at least one of body information, a family history, or a social history of the user (See medical records in P0059 including medical conditions, treatment, genome data, and medical records of family relatives in P0077.),
Dror discloses a platform for granting permission to access health or medical information as mentioned above, Dror does not explicitly teach medical information including symptoms or as medical staff store chart data of the user for information obtained through hospital treatment and storing chart data only after medical staff views the patient’s current updated symptom. However, Skowronski teaches: 
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment (See P0044-P0045, where the triage device allows for patients to enter symptoms and answer questions located at an office or hospital.), and
wherein the chart data is stored by adding medical information depending on operations of the medical staff after the personal health data of the user is viewed by the medical staff client (Taught as exemplary nurse reviewing and updating patient information before the patient information is copied back to the EMR system mentioned in P0076.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method of Dror to include medical information including symptoms or as medical staff store chart data of the user for information obtained through hospital treatment and storing chart data only after medical staff views the patient’s current updated symptom as taught by Skowronski in order to avoid using phone calls that typically takes more time to do, especially when it takes hours or days to return a phone call.    
Regarding claims 4, Dror discloses further comprising:
transmitting, by the server, a message requesting to extend a viewing time to the user application, when receiving the message from the medical staff client; and additionally permitting, by the server, the medical staff to view the personal health data by a time input from the user application (See [P0101] the user may indicate a desire to extend the permission for additional selected time period, to delay the expiration time by selected time duration.).
Regarding claims 5, Skowronski further comprising:
receiving, by the server, the symptom information about the symptom of the user from the user application and receiving, by the server, a request to recommend a hospital according to the symptom information (See P0044-P0045, where the triage device allows for patients to enter symptoms and answer questions located at an office or hospital. Also see exemplary nurse reviewing and updating patient information before the patient information is copied back to the EMR system mentioned in P0076. See contact support information from hospital in P0099 and recent hospital discharge criteria in P0146.); and analyzing, by the server, the symptom information to select a department and recommending, by the server, one or more hospitals according to the department to the user application (See symptom and recommendations in P0006, [P0045] information from patients, compiles patient medical data, prioritizes (e.g., ranks) patients in a queue (e.g., a nurse queue), provides recommendations (e.g., recommended courses of action, urgency and level of care. See emergency screening construed as an emergency department in P0059, P0063.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method of Dror to include medical information including hospital care recommendations according to symptom analysis at an department as taught by Skowronski in order to save time routing a patient to the best specialist during an emergency.    
Regarding claim 7, Dror discloses: 
wherein the permitting to view the personal health data further includes:
permitting, by the server, the medical staff client to view personal health data of the family of the user or personal health data of a child of the user, as the user approves to view the personal health data (See P0096, verifying that family members have authority to grant the permission to access patient’s personal health data.),
wherein the personal health data of the family of the user is personal health data of a family member who is approved to share the personal health data with the user (See patient’s legal guardian, care giver and family member granted permission to access the medical records in P0023, P0077.)
wherein the personal health data of the child of the user is personal health data of a child who is registered with a user application account and includes measurement data being received from a sensor worn on a body of the child and being stored in the user application (See [P0098] registering the permission with a computerized device (such as electronic device 110, electronic device 120, apparatus 200, shown in Fig. 1A, Fig. 2A, which include wearable computers, smartphones and smart watches mentioned in P0023. Here, a person representing the patient, such as a legal guardian of the patient, a care giver of the patient, a family member of the patient, and so forth are individuals who would register a child able to wear sensors. See the sensors of the apparatus 200 in [P0028, P0035] excluded from apparatus 200: memory units 210, communication modules 230, power sources 240, audio sensors 250, image sensors 260, light sources 265, motion sensors 270, positioning sensors.).
Regarding claims 8, Dror discloses:
A server for providing healthcare data, the server (See Fig. 1A, medical care provider 130, using electronic device 110, Fig. 1B via a network to server 300 mentioned in P0024.) comprising: 
a reception unit configured to receive a request to view personal health data of a specific user from a medical staff client (See Abstract, P0077, where medical records serve as personal health data. See Fig. 7, step 720, and in [P0069] Step 710 may be initiated in response to an action of medical care provider 130. Some examples of such action may include an attempt to access medical records of a patient (such as patient 140), a request for permission to access medical records of a patient (such as patient 140)..);
a viewing permission unit configured to permit the medical staff client to view the personal health data as the user approves to view the personal health data (See patient as user to control access of their medical records and granting permission (Abstract, shown in Fig. 7, step 750) to identified medical care provider, medical care institute or insurer serve as the medical staff client mentioned in P0067-P0068.); and
wherein the personal health data includes health information or medical information and is stored in a user application (Also see Fig. 2A, memory unit and application processors (P003) for implementation on mobile devices (P0076) construe stored in a user application.),
wherein the health information includes at least one of body information, a family history, or a social history of a patient (See medical records in P0059 including medical conditions, treatment, genome data, and medical records of family relatives in P0077.),
Dror discloses a platform for granting permission to access health or medical information as mentioned above, Dror does not explicitly teach medical information including symptoms or as medical staff store chart data of the user for information obtained through hospital treatment and storing chart data only after medical staff views the patient’s current updated symptom. However, Skowronski teaches: 
wherein the medical information includes at least one of symptom information about a symptom of the user or information obtained through hospital treatment (See P0044-P0045, where the triage device allows for patients to enter symptoms and answer questions located at an office or hospital.), and
wherein the chart data is stored by adding medical information depending on operations of medical staff after the personal health data of the user is viewed by the medical staff client (Taught as exemplary nurse reviewing and updating patient information before the patient information is copied back to the EMR system mentioned in P0076.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the system of Dror to include medical information including symptoms or as medical staff store chart data of the user for information obtained through hospital treatment and storing chart data only after medical staff views the patient’s current updated symptom as taught by Skowronski in order to avoid using phone calls that typically takes more time to do, especially when it takes hours or days to return a phone call.    
Regarding claim 10, Dror discloses: 
wherein the reception unit receives a request to view personal health data of a child of the specific user from the medical staff client (See P0096, verifying that family members have authority to grant the permission to access patient’s personal health data.),
wherein the viewing permission unit permits the medical staff client to view the personal health data of the child as the user approves to view the personal health data and ends the viewing as a certain time elapses or as the medical staff store chart data (See a certain time elapses, to last specified number of days, months, and/or years, ending in past or future disclosed in [P0080] the request provided by Step 720 may specify a time period, and the provided request may comprise a request to grant permission to access medical records corresponding to the specified time period.).
Regarding claim 11, Dror discloses:  
A program for providing healthcare data, the program being combined with a computer which is hardware and being stored in a medium to execute the method of claim 1 (See [P0110] a computer program being readable by a computer and a machine-readable memory tangibly embodying a program of instructions executable by the machine for executing the method.).
Claims 2-3, 6 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dror (US 2019/0087603 A1) in view of Skowronski (US 2014/0019162 A1) further in view of Rab (US 2018/0276341 A1).
Regarding claim 2, Rab further teaches: 
wherein the permitting to view the personal health data includes: transmitting, by the server a message requesting to view the personal health data to the user application; and receiving, by the server (See Abstract, P0005-P0006, transmitted notification indicate medical professional is authorized to access requested patient data via server (P0061).), an approval time for viewing and a time limit for viewing from the user application and permitting, by the server, the medical staff client to view the personal health data (See approving to access patient data in P0028-P0029, P0032 access parameters include expiration time period to access the patient data.), and
wherein the ending of the permission to view the personal health data includes:
ending the permission to view the personal health data as the time limit for viewing elapses or as the medical staff store the chart data (See [P0028] the data access parameter may define an expiration time period associated with the consent (e.g., a day, a week, a year, no expiration, etc.).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method of Dror and Skowronski to include transmitting a request to view the personal health data and ending of the permission to view the personal health data with time limits as taught by Rab in order to facilitate gradual access controlled by a patient who may have forgotten that a healthcare provider is still accessing the personal health data long after treatment has been complete.    
Regarding claim 3, Rab further teaches:
wherein the permitting to view the personal health data includes: receiving, by the server, the request to view the personal health data (See Abstract, P0005-P0006, transmitted notification indicate medical professional is authorized to access requested patient data via server (P0061).) and a viewing authentication number from the medical staff client: matching, by the server, the received viewing authentication number with a viewing authentication number stored in the user application (Taught as a validation code shown in Fig. 4 and in [P0046-P0047] The medical professional enters the validation code and, at step 414, if the validation code entered by medical professional is not valid (e.g., the validation code from the medical professional does not match the validation code received by the registry), the medical professional is notified at step 416 and the process ends at step 408.); and
permitting, by the server, the medical staff client to view the personal health data, when the viewing authentication numbers are identical to each other according to the matched result (See matching taught in P0046-P0047.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method of Dror and Skowronski to include requesting to view the personal health data, viewing authentication number when matched as taught by Rab in order to further protect the personal health data with security features.    
Regarding claim 6, Although Skowronski teaches determining, by the server, that the user is in an emergency state, when the specialty corresponds to an emergency department (See emergency screening construed as an emergency department in P0059, P0063.), Rab teaches further comprising; inquiring, by the server, about a specialty of a specific medical staff client, when receiving a request to view personal health data of the user from the specific medical staff client (See specialty of the medical professional in P0034, invitation link in P0043-P0045.); and permitting, by the server, the specific medical staff client to view the personal health data (See granting access to patient data in P0020.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method of Dror and Skowronski to include inquiring about a specialty of a specific medical staff client and permitting the specific medical staff client to view the personal health data as taught by Rab in order to save time routing a patient to the best specialist during an emergency.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dror (US 2019/0087603 A1) in view of Skowronski (US 2014/0019162 A1) further in view of Bomsta (WO 2014/035836 A1).
Regarding claim 9, Bomsta further teaches:
wherein the user application receives and stores personal health data including health information or medical information of a child of the user, receives and monitors measurement data for oxygen saturation and a pulse of the child of the user from a sensor worn or added to a body of the child (See Fig. 1, page 4, lines 1-16 wearable article, Fig. 5, page 13, lines 12-18 oxygen and heart rate values, Fig. 7, page 15, lines1-10 smart phone interface and Fig. 9 .), displays a warning message when an abnormal symptom of the child is discovered, and stores the measurement data and the abnormal symptom of the child in the personal health data of the child (See Page 4, lines 23-27, reported oxygen level below threshold, page 12, lines 25-32 emergency alarms.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring before the effective filing date of the claimed invention to modify the system of Dror and Skowronski to include health information or medical information of a child of the user, receives and monitors measurement data for oxygen saturation and a pulse of the child of the user from a sensor worn or added to a body of the child as taught by Bomsta in order to quickly detect Sudden Infant Death Syndrome mentioned in page 1.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./               Examiner, Art Unit 3686  
09/27/2022                                                                                                                                                                                       
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686